        Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 1 of 10




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

CHARLES MILLER, SUVIR        )
BHATIA, KLAUS GEITHNER,      )
ERIK KANDLER, GEORGE RAST,   )
TAO TAO, AND LIN SONG,       )
                             )
         Plaintiffs,         )               CASE NO: _____________
                             )
      v.                     )
                             )
INTL FCSTONE FINANCIAL INC., )
                             )
         Defendant.          )

                  PETITION TO COMPEL ARBITRATION

      Plaintiffs Charles Miller, Suvir Bhatia, Klaus Geithner, Erik Kandler, George

Rast, Tao Tao, and Lin Song bring this Petition pursuant to 9 USCS § 4 to compel

Defendant INTL FCStone Financial, Inc. to arbitration before the American

Arbitration Association (“AAA”) and state the following in support:

                      I.     NATURE OF THIS ACTION

    The Defendant induced the Plaintiffs to enter into an arbitration agreement with

representations that the arbitration process provides an expeditious and inexpensive

means of resolving disputes. Defendant identified The American Arbitration

Association as an “eligible organization” to which Plaintiffs could submit claims in
           Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 2 of 10




arbitration against it. In November, 2018, each of the Plaintiffs suffered financial

losses which they attribute to the negligence and misconduct of the Defendant.

Plaintiffs submitted their claims against the Defendant to the American Arbitration

Association. Defendant has refused to arbitrate.

    The Federal Arbitration Act provides an abbreviated procedure for obtaining

specific performance of an arbitration agreement, as follows: “The court shall hear

the parties, and upon being satisfied that the making of the agreement for arbitration

or the failure to comply therewith is not in issue, the court shall make an order

directing the parties to proceed to arbitration in accordance with the terms of the

agreement.”

    Plaintiffs respectfully ask that the court to make this determination and enter its

order directing the parties to proceed to arbitration in the American Arbitration

Association.

                                II.   THE PARTIES

      1.       Plaintiffs Charles Miller, Suvir Bhatia, Klaus Geithner, Erik Kandler,

George Rast, Tao Tao, and Lin Song are residents of Georgia.

      2.       Defendant INTL FCStone Financial, Inc. (“INTL” or “Defendant”) is a

commodities and securities broker-dealer incorporated under the laws of the State of

Florida with its principal place of business in Winter Park, Florida.




                                           2
               Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 3 of 10




                           III.     JURISDICTION AND VENUE

          3.       The Court has original subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between citizens of different

states.

          4.       This Court further has subject-matter jurisdiction over this action

pursuant to 28 U.S.C. section 1331 because the claims in arbitration arise under the

laws of the United States, including, inter alia, 7 U.S.C. section 2 (a)(1) of the

Commodities Exchange Act, 17 C.F.R. section 1.25, 17 C.F.R. 1.73, 17 C.F.R.

section 166.3, and other federal statutes.

          5.       Venue is proper under 28 U.S.C. § 1391 because all Plaintiffs are

residents of this State and the acts and omissions giving rise to the Plaintiffs’ claims

occurred in Atlanta, Georgia.

                              IV.    STATEMENT OF FACTS

          6.       Plaintiffs were customers of INTL and maintained separate trading

accounts at INTL at all times relevant to this case.

          7.       Defendant is engaged in business, inter alia, as a Futures Commissions

Merchant (“FCM”) and, as such, is regulated by the U.S. Commodity Futures

Trading Commission (“CFTC”).




                                               3
           Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 4 of 10




      8.       The CFTC has promulgated “Customer Protection Rules” which are

codified at 17 CFR 166.

      9.       The CFTC’s Customer Protection Rules include “Dispute Resolution

Procedures.” 17 CFR 166.5.

      10.      The CFTC’s Dispute Resolution Procedures prescribe rules and

standards that an FCM, like INTL, must follow when offering a pre-dispute

resolution process to customers.

      11.      Defendant entered into this State, through an agent, for the purpose of

recruiting Georgia residents to open accounts with INTL and to become its

customers.

      12.      INTL delivered for execution to each Plaintiff at their home in Georgia

a pre-dispute arbitration agreement (“Arbitration Agreement”) as part of the process

of establishing for each Plaintiff an account relationship with INTL. See the

Arbitration Agreement executed by each Plaintiff attached hereto as Exhibit 1.

      13.      The Arbitration Agreement provides that any claim or controversy

arising out of any Plaintiff’s account at INTL shall be settled by arbitration. Id.

      14.      The Arbitration Agreement recites “that the opportunity to settle

disputes by arbitration may in some cases provide many benefits to customers,

including the ability to obtain an expeditious and final resolution of disputes without

incurring substantial costs.” Id.


                                           4
        Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 5 of 10




      15.    The Arbitration Agreement provides that the customer “…will have an

opportunity to elect a qualified forum for conducting the proceedings and will be

supplied with a list of qualified organizations.” Id.

      16.    On November 15, 2018, Plaintiffs were informed that a “catastrophic

loss event” had destroyed the value of their accounts at INTL and subjected them to

additional losses and damages.

      17.    On December 13, 2018, upon learning of Plaintiffs’ intent to assert

claims arising from the losses suffered in their INTL accounts, INTL sent Plaintiffs

a list comprising three “qualified organizations” (“List”) as mandated by the CFTC’s

“Customer Protection Rules” and as required by the Arbitration Agreement.

Plaintiffs attach a copy of the List to their Complaint as Exhibit 2.

      18.    INTL includes on the List two “eligible organizations” affiliated with

the commodities futures industry: the National Futures Association (“NFA”) and

Chicago Mercantile Exchange (“CME”). Id.

      19.    INTL also includes on the List a third “eligible organization” to which

Plaintiffs could opt to submit their claims: the American Arbitration Association, a

national organization that provides neutrals to administer out-of-court resolution of

disputes between parties to a contract. Id.




                                           5
        Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 6 of 10




      20.    INTL included the AAA on the List of the Arbitration Agreement

because the CFTC’s “Customer Protection Rules” which specify that a CFM must

offer customers an opportunity to elect:

             …at least one other organization that will provide the
             customer with the opportunity to select the location of the
             arbitration proceeding from among several major cities in
             diverse geographic regions and that will provide the
             customer with the choice of a panel or other decision-
             maker composed of at least one or more persons, of which
             at least a majority are not members or associated with a
             member of the designated contract market, if applicable,
             or employee thereof, and that are not otherwise associated
             with the designated contract market (mixed panel), if
             applicable.

17 CFR 166.5(c)(5).

      21.     The AAA has developed different sets of procedural rules for different

types of disputes, including Commercial Arbitration Rules and Consumer

Arbitration Rules.

      22.    Unlike the two industry organizations included on the List, AAA – the

largest alternative dispute resolution forum in the United States – (i) is a non-

industry forum, (ii) it affords the parties to select hearing locations in major cities

across the United States, including Atlanta, (iii) the arbitrators are not tied to the

commodities futures industry, and (iv) it provides a forum that is inexpensive for

consumers pursuant to its “Consumer Rules.”




                                           6
           Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 7 of 10




      23.      When a dispute is submitted to the AAA for administration, it is for the

AAA – not the parties to a submitted dispute – to determine which set of procedural

rules will apply. AAA Consumer Rule R-1(b), relevant sections of which are

attached hereto as Exhibit 3.

      24.      The AAA’s Consumer Arbitration Rules apply to any dispute where the

parties’ agreement designates AAA to administer the dispute and the arbitration

agreement is contained in a “consumer agreement” even if the agreement specifies

a particular set of rules other than the Consumer Arbitration Rules. Id. at Rule R-

1(a)(4).

      25.      Plaintiffs submitted their Statement of Claim to the AAA on December

31, 2018.

      26.      The AAA advised the parties by letter dated January 10, 2019 that it

had determined Plaintiffs’ dispute “…arises out of a consumer agreement and, as

such, the Consumer Arbitration Rules (“Consumer Rules”) apply to this dispute.”

The January 10, 2019 letter is attached hereto as Exhibit 4.

      27.      The AAA requested the parties sign the January 10, 2019 letter “…to

indicate their agreement to AAA administration of this dispute under the Consumer

Arbitration Rules.” Id.




                                           7
         Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 8 of 10




       28.    Plaintiffs complied with the AAA’s request by signing and returning to

AAA on January 11, 2019 a copy of its January 10, 2019 letter. Plaintiffs attach the

January 10, 2019 letter signed by Plaintiffs’ counsel as Exhibit 5.

       29.    Defendant responded to the AAA’s request in a letter dated January 24,

2019. Defendant’s January 24, 2019 response is attached hereto as Exhibit 6.

       30.    Defendant informed AAA in its January 24, 2019 letter that it “has not

agreed and will not agree to AAA administration under the Consumer Arbitration

Rules.” Id. at p. 3.

       31.    Defendant attaches each Plaintiff’s Arbitration Agreement to its

January 24, 2019 letter, but fails to provide the AAA with a copy of the List which

offers Plaintiffs the “American Arbitration Association” as one of three “eligible

organizations”. Id.

       32.    Defendant falsely represents to AAA in its January 24 letter that

“…there is an absence of an arbitration agreement between the parties specifying

AAA as the parties’ arbitration forum for the arbitration.” Id. at p. 1.

       33.    Defendant’s conduct is calculated to deny Plaintiffs the benefits of

arbitration promised as an inducement for them to enter into the Arbitration

Agreement to “…obtain an expeditious and final resolution of disputes without

incurring substantial costs.” See Exhibit 1.




                                           8
        Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 9 of 10




                           V.    CLAIM FOR RELIEF

                          SPECIFIC PERFORMANCE

      34.    Plaintiffs incorporate the allegations above as if fully set forth in this

paragraph.

      35.    Arbitration is a matter of contract and courts must rigorously enforce

arbitration agreements according to their terms.

      36.    An actual and justiciable controversy exists between Plaintiffs and

Defendant regarding whether Defendant is obligated under the Arbitration

Agreement to submit to Plaintiffs’ selection of AAA from among the three “eligible

organizations” identified by Defendant on the List.

      37.    The Federal Arbitration Act establishes an independent cause of action

for specific performance for breach of an agreement to arbitrate:

             A party aggrieved by the alleged failure, neglect, or refusal
             of another to arbitrate under a written agreement for
             arbitration may petition any United States district court
             which, save for such agreement, would have jurisdiction
             under Title 28 [28 USCS §§ 1 et seq.], in a civil action or
             in admiralty of the subject matter of a suit arising out of
             the controversy between the parties, for an order directing
             that such arbitration proceed in the manner provided for in
             such agreement.

9 U.S.C.S. § 4.

      38.    Each Plaintiff entered into the Arbitration Agreement and each has

substantially performed the duties required to be performed by each of them under


                                          9
       Case 1:19-cv-00717-ELR Document 1 Filed 02/11/19 Page 10 of 10




the Arbitration Agreement, including by timely submitting their Statement of Claim

to AAA, one of the “eligible organizations” INTL identified on the List.

      39.   Defendant has breached the Arbitration Agreement by failing and

refusing to submit the dispute to AAA for resolution.

                                 VI.    PRAYER

WHEREFORE, Plaintiffs respectfully request this Court:

      a.    Enter an Order compelling INTL to submit to the AAA arbitration filed
            by Plaintiffs;

      b.    Award Plaintiffs such other and further relief in either law or equity to
            which this Court may deem appropriate.


Dated February 11, 2019.


                                       Respectfully Submitted,



                                       /s/ Adam S. Rubenfield
                                       David J. Hungeling
                                       Georgia State Bar No. 378417
                                       Adam S. Rubenfield
                                       Georgia State Bar No. 419033
                                       Peachtree 25th, Suite 599
                                       1718 Peachtree Street
                                       Atlanta, Georgia 30309
                                       TEL (404) 574-2466
                                       FAX (404) 574-2467
                                       david@hungelinglaw.com
                                       adam@hungelinglaw.com

                                       Attorneys for Plaintiffs
                                        10
